DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Claims 1-3, 6-9, 12-16, 19 and 20 are pending for examination.

Allowable Subject Matter
Claims 1-3, 6-9, 12-16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, 8 and 15: In view of the limitations the prior art does not disclose as shown in the Pto-1449 including the prior works of the inventor/assignee doesn’t explicitly describe or suggest a gas turbine engine/ a rotor dynamics adjustment system/a method for adjusting rotor dynamics comprising: monitoring one or more rotor system sensors of a rotor system while the rotor system is rotating, wherein the rotor system comprises at least one compressor section and at least one turbine section operably coupled to a shaft; characterizing a dynamic motion of the rotor system based on the sensor data from the one or more rotor system sensors; determining a damping correction torque to diminish the dynamic motion of the rotor system; commanding an 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846